 Case 1:19-cv-00730-PLM-PJG ECF No. 34 filed 03/27/20 PageID.181 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 SARAH RODRIGUEZ,

        Plaintiff,
                                                      Case No. 1:19-cv-730
 v.
                                                      HONORABLE PAUL L. MALONEY
 UNITED MERCHANT ASSET RECOVERY,
 LLC, et al.,

        Defendants.
 ________________________________/

                                         JUDGMENT

       Pursuant to Rule 55(b) of the Federal Rules of Civil Procedure, JUDGMENT enters in

favor of Plaintiff and against Defendants Shianne S. Burrows; Felicia Olivia McDowell; National

Inquisition Services LLC; Timothy D. Harvey; Sean M. Millard; Michael David Enzinna; Dana

D. Scott; United Merchant Asset Recovery, LLC; United Merchant Asset Recovery of WNY,

LLC; Rossi Hackerman and Associates, LLC; Ross Wright & Group Inc; Brown & Brewer Inc;

Eastview Advisory Group LLC; Heston F. McClain; and Chantelle Nicole McClain; jointly and

severally, and Plaintiff is awarded statutory damages in the amount of $1,000.00 pursuant to the

Fair Debt Collection Practices Act, plus statutory damages in the amount of $2,500.00 pursuant to

the Driver’s Privacy Protection Act of 1994, for a total award of $3,500.00.



Dated: March 27, 2020                                        /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
